 

Exhibit 10.3

 

SECURITIES ESCROW AGREEMENT

 

THIS SECURITIES ESCROW AGREEMENT, dated as of December 18, 2015 (this
“Agreement”), by and among GP Investments Acquisition Corp., a Cayman Islands
exempted company (the “Company”), the party set forth on Exhibit A annexed
hereto (the “Private Investor”) and Continental Stock Transfer & Trust Company
(the “Escrow Agent”).

 

WHEREAS, the Private Investor has agreed to deposit its ordinary shares, par
value $0.0001 per share (the “Ordinary Shares”), as set forth opposite the
Private Investor’s name on Exhibit A attached hereto (the “Escrow Securities”),
in escrow as hereinafter provided; and

 

WHEREAS, the Company and the Private Investor desire that the Escrow Agent
accept the Escrow Securities, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1. Appointment of Escrow Agent. The Company and the Private Investor hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.

 

2. Deposit of Escrow Securities.

 

2.1. Escrow Securities. The Private Investor shall deliver to the Escrow Agent
certificates representing the Private Investor’s Escrow Securities, which
certificates shall remain in the name of the Private Investor, to be held and
disbursed subject to the terms and conditions of this Agreement. The Private
Investor acknowledges that the certificate representing the Private Investor’s
Escrow Securities bears a legend to reflect the deposit of such Escrow
Securities under this Agreement.

 

3. Disbursement of the Escrow Securities. The Escrow Agent shall hold the Escrow
Securities until the first anniversary of the consummation of a Business
Combination (as such term is defined in the amended and restated memorandum and
articles of association of the Company) (the “Escrow Period”). The Company shall
promptly provide notice of the consummation of a Business Combination to the
Escrow Agent. Upon the completion of the Escrow Period, the Escrow Agent shall
automatically disburse the Escrow Securities to the Private Investor upon
receipt of written request therefor from the Company; provided, however, that if
the Escrow Agent is notified by the Company pursuant to Section 6.7 hereof that
the Company has been liquidated at any time prior to the Company completing its
initial Business Combination during the Escrow Period, then the Escrow Agent
shall promptly destroy the certificates representing the Escrow Securities;
provided further, however, that if the Company completes a liquidation, merger,
share exchange or other similar transaction after its initial Business
Combination which results in all of the shareholders of the Company having the
right to exchange their ordinary shares for cash, securities or other property,
then the Escrow Agent shall, upon receipt of a certificate in form reasonably
acceptable to the Escrow Agent, executed by the Chief Executive Officer of the
Company, release the Escrow Securities to the Private Investor on the date on
which the transaction is completed; and provided further, however, that if
subsequent to the consummation of a Business Combination, the last sale price of
the Company's ordinary shares equals or exceeds $12.00 per share (as adjusted
for share splits, share dividends, reorganizations, recapitalizations and the
like) for any 20 trading days within any 30-trading day period commencing at
least 150 days after our initial business combination, the Escrow Securities
shall be released from escrow. The Escrow Agent shall act as soon as reasonably
possible following the receipt of the certificate, and shall not be held liable
for any delay in sending the Escrow Securities caused by the late receipt of the
certificate. The Escrow Agent shall have no further duties hereunder with
respect to the Escrow Securities after the disbursement or destruction of the
Escrow Securities in accordance with this Section 3.

 

4. Rights of Private Investor in Escrow Securities.

 

4.1. Rights as a Security Holder. Subject to the terms of the Insider Letter as
described in Section 4.4 hereof and except as herein provided, the Private
Investor shall retain all of its rights as a shareholder of the Company during
the Escrow Period, including without limitation, the right to vote Ordinary
Shares. The Escrow Agent shall have no responsibility to determine or verify the
contents or limitations of the Insider Letter and shall be bound only by the
terms of this Agreement.

 

4.2. Dividends and other Distributions in Respect of the Escrow Securities.
During the Escrow Period with respect to the Escrow Securities, all dividends
payable in cash with respect to the Escrow Securities shall be paid to the
Private Investor, but all dividends payable in shares or other non-cash property
(the “Non-Cash Dividends”) shall be delivered to the Escrow Agent to hold in
accordance with the terms hereof. As used herein, the terms “Escrow Securities”
shall be deemed to include the Non-Cash Dividends distributed thereon, if any.

 



 

 

 

4.3. Restrictions on Transfer. During the Escrow Period, no sale, transfer or
other disposition (a “Transfer”) may be made of any or all of the Escrow
Securities by the Private Investor except (a) transfers to the Company's
officers or directors, any affiliates or family members of any of the Company's
officers or directors, any members of GPIC, Ltd. (the “Sponsor”), a Bermuda
limited liability company, or their affiliates, or any affiliates of the
Sponsor, (b) in the case of an individual, transfers by gift to a member of the
individual’s immediate family, to a trust, the beneficiary of which is a member
of the individual’s immediate family or an affiliate of such person, or to a
charitable organization; (c) in the case of an individual, transfers by virtue
of laws of descent and distribution upon death of the individual; (d) in the
case of an individual, transfers pursuant to a qualified domestic relations
order; (e) transfers by private sales or transfers made in connection with the
consummation of a business combination at prices no greater than the price at
which the securities were originally purchased; (f) transfers by virtue of the
laws of Bermuda or the Sponsor’s limited liability company agreement upon
dissolution of the Sponsor; (g) transfers in the event of the Company's
liquidation prior to its completion of an initial business combination; and (h)
in the event of the Company's completion of a liquidation, merger, share
exchange or other similar transaction which results in all of its shareholders
having the right to exchange their ordinary shares for cash, securities or other
property subsequent to our completion of its initial business combination
provided, however, that in the case of clauses (a) through (f) these permitted
Transfers may be implemented only upon the respective transferee’s written
agreement to be bound by the terms and conditions of this Agreement and of the
Insider Letter signed by the Private Investor transferring such Escrow
Securities and such other documents as the Company or Citigroup Global Markets
Inc. (“Citigroup”) may reasonably require. During the Escrow Period, the Private
Investor shall not pledge or grant a security interest in the Private Investor’s
Escrow Securities or grant a security interest in the Private Investor’s rights
under this Agreement.

 

4.4. Insider Letter. The Private Investor has executed a letter agreeing to be
bound by the letter agreement with the Company dated May 19, 2015 (collectively,
the “Insider Letter”), such letter agreement with the Company dated May 19, 2015
has been filed as an exhibit to the Company’s Registration Statement on Form S-1
(File No. 333-203500) (the “Registration Statement”), with respect to the rights
and obligations of the Private Investor in certain events, including but not
limited to the liquidation of the Company.

 

5. Concerning the Escrow Agent.

 

5.1. Good Faith Reliance. The Escrow Agent shall be protected and shall not be
liable for any action taken or omitted by it in good faith and in the exercise
of its best judgment (unless grossly negligent), and may rely conclusively and
may act upon any order, notice, demand, certificate, opinion or advice of
counsel (including counsel chosen by the Escrow Agent), statement, instrument,
report or other document which is believed by the Escrow Agent to be genuine and
to be signed or presented by the proper person or persons. The Escrow Agent
shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement unless evidenced by a writing
delivered to the Escrow Agent signed by the proper party or parties and, if the
duties or rights of the Escrow Agent are affected, unless it shall have given
its prior written consent thereto.

 

5.2. Indemnification. The Escrow Agent shall be indemnified and held harmless by
the Company from and against any expenses, including reasonable counsel fees and
disbursements, or losses suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Securities held by it hereunder, other
than expenses or losses arising from the gross negligence or willful misconduct
of the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Securities or it may deposit
the Escrow Securities with the clerk of any appropriate court or it may retain
the Escrow Securities pending receipt of a final, non-appealable order of a
court having jurisdiction over all of the parties hereto directing to whom and
under what circumstances the Escrow Securities are to be disbursed and
delivered. The provisions of Sections 5.2 and 5.7 shall survive in the event the
Escrow Agent resigns or is discharged pursuant to Sections 5.5 or 5.6 below and
in the event of termination under 6.10 below.

 

5.3. Compensation. The Escrow Agent shall not be entitled to any additional
compensation from the Company for services rendered hereunder beyond the
compensation the Escrow Agent is entitled to receive under the Escrow Agreement
entered into among the Company, the Escrow Agent and the Private Investors named
therein dated as of May 19, 2015.

 

5.4. Further Assurances. From time to time on and after the date hereof, the
Company and the Private Investor shall deliver or cause to be delivered to the
Escrow Agent such further documents and instruments and shall do or cause to be
done such further acts as the Escrow Agent shall reasonably request to carry out
more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 



 

 

 

5.5. Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice, and such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company the Escrow Securities held hereunder. If no successor escrow agent is so
appointed within the sixty (60) day period following the giving of such notice
of resignation, the Escrow Agent may submit an application to deposit the Escrow
Securities with the United States District Court for the Southern District of
New York, provided the Escrow Agent provides notice of such deposit to the
Company and the Private Investor in accordance with Section 6.7 hereof.

 

5.6. Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly; provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.

 

5.7. Liability. Notwithstanding anything herein to the contrary, the Escrow
Agent shall not be relieved from liability hereunder for its own gross
negligence or willful misconduct.

 

5.8. Waiver. The Escrow Agent hereby waives any and all right, title, interest
or claim of any kind (each, a “Claim”) in or to any distribution of the Trust
Account (as defined in that certain Investment Management Trust Agreement, dated
as of May 19, 2015, by and between the Company and the Escrow Agent as trustee
thereunder), and hereby agrees not to seek recourse, reimbursement, payment or
satisfaction for any Claim against the Trust Account for any reason whatsoever.

 

5.9. Standard of Care. The Escrow Agent shall be obligated only to perform the
duties specifically set forth in this Escrow Agreement, which shall be deemed
purely ministerial in nature, and the Escrow Agent shall under no circumstances
be deemed to be a fiduciary to any party hereto or any other person. The parties
hereto agree that the Escrow Agent shall not assume any responsibility for the
failure of the parties hereto to perform in accordance with this Escrow
Agreement or any other agreement or document. This Escrow Agreement sets forth
all matters pertinent to the escrow contemplated hereunder, and no additional
obligations of the Escrow Agent shall be inferred from the terms of this Escrow
Agreement or any other agreement or document. IN NO EVENT SHALL THE ESCROW AGENT
BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY DAMAGES OR EXPENSES ARISING OUT OF
THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES WHICH RESULT FROM THE ESCROW
AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

6. Miscellaneous.

 

6.1. Governing Law and Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed in and to be performed in that State,
including, without limitation, Sections 5-1401 and 5-1402 of the New York
General Obligations Law and the New York Civil Practice Laws and Rules 327(b).
The parties hereto agree that any action, proceeding or claim against it arising
out of or relating in any way to this Agreement shall be brought and enforced in
the courts of the State of New York or the United States District Court for the
Southern District of New York, and the parties hereto irrevocably submit to such
jurisdiction, which jurisdiction shall be exclusive. The parties hereto hereby
waive any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

 

6.2. Waiver of Trial by Jury. Each party hereto hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of the parties in the negotiation,
administration, performance or enforcement hereof.

 

6.3 Third Party Beneficiaries. The Private Investor hereby acknowledges that the
underwriters pursuant to the underwriting agreement between the Company and
Citigroup dated May 19, 2015 (the “Underwriters”) are third party beneficiaries
of this Agreement and this Agreement may not be modified or changed without the
prior written consent of Citigroup.

 

6.4. Entire Agreement. This Agreement and the Insider Letter as referenced
herein contain the entire agreement of the Company and the Private Investor with
respect to the subject matter hereof, and this Agreement contains the entire
agreement as it pertains to the Escrow Agent and the other parties hereto and,
except as expressly provided herein, may not be changed or modified except by an
instrument in writing signed by all parties to this Agreement and Citigroup.
This Agreement may be executed in several original or facsimile counterparts,
each one of which shall constitute an original, and together shall constitute
but one instrument.

 



 

 

 

6.5. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
hereof.

 

6.6. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and permitted assigns. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Escrow Agreement and shall have and
succeed to the rights, powers, duties, obligations, immunities and privileges of
the Escrow Agent, without the execution or filing of any instrument or paper or
the performance of any further act.

 

6.7. Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be sent by certified or registered mail,
by private national courier service (return receipt requested, postage prepaid),
by personal delivery or by facsimile transmission. Such notice or communication
shall be deemed given (a) if mailed, two days after the date of mailing, (b) if
sent by national courier service, one business day after being sent, (c) if
delivered personally, when so delivered, or (d) if sent by facsimile
transmission, on the second business day after such facsimile is transmitted, in
each case as follows:

 

If to the Company, to:

 

GP Investments Acquisition Corp.

150 E. 52nd Street, Suite 5003

New York, NY 10022

Attn: Antonio Bonchristiano

Fax: (212) 430-4365

 

If to the Private Investor, to his address set forth in Exhibit A.

 

If to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

17 Battery Place, 8th Floor

New York, NY 10004

Attn: Steven G. Nelson or Robert McMonagle

 

A copy of any notice sent hereunder shall be sent to each of:

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue

Suite 1400

Palo Alto, California 94301

Attn:  Gregg A. Noel, Esq.

Michael J. Mies, Esq.

Fax:(213) 621-5234

(650) 798-6510

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Attn: General Counsel

Fax:(646) 291-1469

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attn: Deanna L. Kirkpatrick, Esq.

Manuel Garciadiaz, Esq.

Fax: (212) 701-5135

+55-11-4871-8501

 



 

 

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.8. Liquidation of the Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period
specified in the Registration Statement.

 

6.9 Disputes. If any disagreement or dispute arises among the Company and the
Private Investor concerning the meaning or validity of any provision hereunder
or concerning any other matter relating to this Escrow Agreement, the Escrow
Agent shall be under no obligation to act, except (i) with joint written
instruction of the Company and the Private Investor, or (ii) under process or
order of court, and shall sustain no liability for its failure to act pending
such process or court order.

 

6.10 Termination. This Agreement shall terminate on the final distribution or
destruction of all of the Escrow Securities in accordance with the terms of this
Agreement.

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Security Escrow
Agreement as of the date first written above.

 

 

  GP INVESTMENTS ACQUISITION CORP.         By:  /s/ Antonio Bonchristiano  
Name: Antonio Bonchristiano   Title: Chief Executive Officer & Chief Financial
Officer         CONTINENTAL STOCK TRANSFER & TRUST COMPANY,
AS ESCROW AGENT         By: /s/ Robert E. McMonagle   Name:  Robert E. McMonagle
  Title: Vice President         PRIVATE INVESTOR:         By: /s/ Alexandre
Hohagen   Name: Alexandre Hohagen



 

 

 

 

Exhibit A

 

Name and Address of Private Investor:

 

Number of

Ordinary Shares

Alexandre Hohagen



  20,000

 



 

 